Title: To Alexander Hamilton from David Ross, [23 July 1793]
From: Ross, David
To: Hamilton, Alexander



[Bladensburgh, Maryland, July 23, 1793]
Dear Sir

Your “Democratic Society” with whatever good ⟨in⟩tentions it may be instituted by some yet I fear ⟨oth⟩ers may wish and hope to give it the conse⟨que⟩nce & power of a Jacobin Club—indeed the ⟨ver⟩y name of the Society holds out an idea to ⟨th⟩e People of America that there are such defects ⟨in⟩ our Government as to require an association to guard against them and will of course become the Standard for the Anti’s to resort to, to effect their purposes. Therefore as I feel myself very much interested in preventing its extension to this State I take the liberty to request of you to suggest the most proper & effectual means—for many who are now warm federalists if they should unthinkingly become of the Society may from a false pride desert their present principles rather than a Society they had publickly attached themselves to—& if the Society should acquire a consequence in the States, that consequence may hereafter suggest objects that have not, yet, entered the thoughts of any one of them.
If you should not have leasure enou⟨gh⟩ to gratify my request I hope you will hav⟨e⟩ sufficient to procure & enclose me all the Papers pro & con on the subjects of the Pieces signed “Pacificus” of which I have only seen one.
I have not heard of or from Co. Mercer since my last Publication & I sincerely hope you will think his character sufficiently exposed to prevent the necessity of taking that notice of him and his charges which the laws of honour might otherwise require and that you will conclude an acquittal by your Country the next Congress sufficient as it will be considered so by every one whose good opinion you would wish to retain. I am Sir
Your friend & obedt Servt

David Ross
BladensburghJuly 23. 1793

